 TEAMSTERSLOCAL 896 (ANHEUSER-BUSCH)565LocalUnion No.896, affiliated with InternationalBrotherhood of Teamsters,Chauffeurs,Ware-housemen and Helpers of America(Anheuser-Busch,Inc.)andBonita IleneCrow-Fisher.Case 20-CB-622023 June 1986DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSDENNIS AND JOHANSENOn 11 June 1985 Administrative Law Judge JoanWieder issued the attached decision. The Respond-ent filed exceptions and a supporting brief, and theGeneral Counsel filed a brief in support of thejudge's decision.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,' andconclusionsand to adopt the recommendedOrder. 2ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, Local UnionNo. 896, affiliated with International BrotherhoodofTeamsters,Chauffeurs,Warehousemen andHelpers of America, its officers, agents, and repre-sentatives, shall take the action set forth in theOrder.iTheRespondent has excepted to some of the judge's credibility find-ingsThe Board's establishedpolicy is notto overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrectStandard DryWall Products,91NLRB 544(1950), enfd 188 F.2d 362 (3d Cir 1951)We have carefully examined the recordand findno basis for reversingthe findings2Absent evidence that employeeFisher'sgrievances were mentonous,Member Dennis finds the backpay award speculative and unwarrantedfor the reasons stated in her dissenting opinion inRubberWorkers Local250 (Mack-WayneClosures),279 NLRB 1074 (1986)Jane LawhonandChristopher Roberts, Esqs.,for the Gen-eral Counsel.Franklin Silver,Esq. (Beeson,Tayer &Silbert and Rosen-thal& Leff,Inc.),of San Francisco,California, for theRespondent.DECISIONSTATEMENT OF THE CASEJOANWIEDER,Administrative Law Judge. This casewas triedat San Francisco, California, on 14, 15, 16, 19,and 20November 1984. On charges timely filed byBonitaIleneCrow-Fisher (Fisher), a complaint wasissued allegingthat Local Union No. 896, affiliated withInternationalBrotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America (Respondent ortheUnion) violated Section 8(b)(1)(A) of the NationalLabor Relations Act, by refusing to process grievancesconcerning a reprimand and discharge of Fisher; bywithholding information that was relevant and necessaryfor the pursuance of the grievances; and by handlingthese mattersarbitrarily and in a perfunctorymanner forreasons that are unfair, arbitrary, invidious, and a breachof its fiduciary duty to the employee. Respondent deniedviolatingthe Act.All parties were given full opportunity to participate,to introduce relevant evidence, to examine and cross-ex-amine witnesses, to argue orally,' and to file briefs.Briefs,which were timely filed by the Union and theGeneral Counsel on 8 February 1985, have been careful-ly considered.On the entire record,2 including especially my obser-vation of the witnesses and their demeanor, I make thefollowingFINDINGS OF FACTA. BackgroundThe Union is the exclusive bargaining representativefor all the employees in an appropriate unit3 at An-heuser-Busch, Inc. (Employer or Company).4The Employer opened its Fairfield plant in 1976 andhas had a collective-bargaining relationshipwith theUnion from the inception of operations. The Union hasits principal office in Los Angeles, California,and main-tainsBranch No. 1 in Oakland, California, to representabout 1000 Northern California members. Respondent'ssecretary-treasurer,Guy Lewis, primarily works out ofthe Los Angeles office. The Oakland office ismanagedby Bob Windsor, a business representative.Windsor isassisted by a business agent. Ken Mathison is vice presi-dent of the Union and its chief steward in the Company'sbeer packaging and shipping department (bottle shop).Doug Batz is recording secretary.The Employer and the Union have a well-establishedcollective-bargaininghistory. The contractdefines a tem-porary employee as one who has not worked 150straight-time shifts5 in a 1-year period after their hireiOral argument was waived2The General Counsel's unopposed motion to correct the transcript isfound to be meritoriousandis granted.The following is the admitted description of the appropriate unitAll production and maintenance employees employed by the Em-ployer at its Fairfield, California, brewery in the brewing,packagingand shipping, laboratory,maintenance and utilities departments; ex-cluding all managerial, professional,sales,clerical,and confidentialemployees,aswell as guards and supervisors as defined in the Act4 Jurisdiction is not in issue The Respondent admits, and I find, thatthe Employer meets the Board's $50,000 direct outflow standard for theassertion of jurisdiction. The Respondent also admits thatat all times ma-terial herein it is a labor organization within the meaning of Sec. 2(5) ofthe Act The Employer has an office and a place of business in Fairfield,California,where it is engaged in the manufacture and nonretad sale anddistribution of beer and related productss"Straight time" refers to work performed on Monday throughFriday, exclusive of holidaysAll weekend and holiday workis compen-satedat a higher pay rate280 NLRB No. 76 566DECISIONSOF NATIONAL LABOR RELATIONS BOARDdate or in any successive anniversary year.A temporaryemployee who works 150 straight-time shifts during thedescribed 1-year period becomes a permanent employee.B. The 1981 Contract NegotiationsIn August 1981, the Union and Employer modified ar-ticle37 ofthe collective-bargaining agreement by alter-ing the method of scheduling temporary employees.Under the 1978 contract,as implemented in the qualityassurance department(lab), the temporary employeeswere called to work in order of seniority. They couldhave been called at any time for the plant runs 24 hoursa day, 7 days a week. The lab had a signoff sheet thatpermitted temporary employees to indicate they werenot going to be available for certain shifts on a weekend.The temporary employees were informed if they werescheduled to work weekends and were so informed,either on Thursday afternoon or Friday. If they were notscheduled, they did not have to be available. 6According to article 37, section 2(3), of both the cur-rent and 1978 agreements, the temporary employee losesrecall rights if unavailable for work for three assignmentswithin a 9-month period unless he or she presents a validexcuse. The contract does not define the terms "unavail-ability" or "recall." The Employer interprets the term"unavailability" as not answering the telephone whencalled and/or declining to report for work when request-ed. The term "recall" is defined by the Employer as dis-charge.The "unavailability" rule was not strictly en-forced under the 1978-1981 agreement. It is undisputedthat some temporary employees were unavailable 20 to30 times and were not disciplined.In contemplation of the expiration of the agreement on28 February 1982, the Employer and the Unionengagedin negotiations for a new contract in August 1981. Oneproposal agreed on was the implementation of a newsystem of calling temporary employees whereby theywould be assigned to only one shift, or "home shift," andcould be called for work only 2 hours before or one-halfhour after that shift commenced. George Logan, themanager of employee relations at the Fairfield facility,advised the union negotiators,MathisonandWindsor,that the Company was going to enforce the "three un-availability rule"more stringently. The Union under-stood this statement to mean that the Company would nolonger tolerate 20 to 30 absences but did not mean thatafter 3 unavailabilities within a 9-month period the em-ployee would be discharged. Logan and Lewis signed anundated letter of understanding reflecting this agree-ment.7The agreementfor the Fairfield plant differedfrom that entered into for similar Anheuser-Busch facili-ties in severalrespects.86This description of the pre-October 1981 temporary system is basedon the unrefuted testimony of Fisher and Walt Sylwesiuk.7As here pertinent,the letter of understanding contains a provisionpermitting the parties to mutually alter the temporary employee agree-ment to accommodate an "overlookedadministrative detail "9The other plants of the Employer, referred to in the proceeding asthe "new eight," according to Mathison's unquestioned testimony, do nothave a home-shift system and their temporaries need 175 straight-timeshifts to become permanent employees,compared to 150 straight-timeshifts at FairfieldThe Union, at what were described as ratificationmeetings held around 25 August 1981,explained the new"home shift" procedure for temporary employees, whichimmediately met with opposition because it eliminated ordiminished the temporaries'seniority rights,9 diminishedtheir opportunity to become permanent employees, andwould lower the income of the most senior temporaries.The contract was implemented on 12 October 1981,and on that day the Company held two meetings withthe temporary employees to explain the new system. Atthemeetings attended by Fisher and Sylwesiuk, theCompany wasrepresentedby Logan, Pat Leyden,assist-ant personnel director,and John Brickman,assistantbrewmaster.10Therewas no union representative at themeeting. I 1Logan explained the new "home shift" system for tem-porary employees and, according to Fisher's creditedevidence, "[Logan] said that an unavailability from thispoint on would be a refusal, or if we did not answer ourphone [for our home shift]." Sylwesiuk recalled Loganrepresenting that the "home shift" system was plantwideand unalterable until it was tested and evaluated, afterwhich changes may be made.Sylwesiuk also indicatedthat exceeding a certain percentage of unanswered tele-phone unavailabilities could lead to discipline as it did inthe case of a coworkernamed Hammett.Logan told thetemporaries thattheyhad to come to work if calledduring the "2-1/2 hour window period" of their assignedshift but were free to refuse calls to work on any othershifts.The temporary employees again voiced their dis-satisfaction with the home-shift system.Logan distributed a written memorandum to all super-visors responsible for operating the new system.' 2 In ad-dition to setting forth the availability obligations of thetemporary employees, it also advised thatThe Company will strictly administer the provisionof Article 37, Section 2(3) with respect tounavail-ability.Any reason for unavailability shall becharged under this provisionunlesswaived due to avalid excuse.There is no contention this missive was shown to thetemporary employees.C. The October 1981 Union MeetingThe temporary employees' dissatisfaction with the newassignmentsystem led the Union to holda special meet-ing with them at the end of a regularly scheduled unionmeeting. Before the union meeting, the temporary em-ployees in the brewing department met and prepared a9ChargingPartyFisher statedWindsor explainedtheywould nolonger have been available around the clock1O Sylwesiukwas a temporary employee at the time.He is now a per-manent employeei iLogan assertedWindsorrepresentedthe Unionat these meetingsbut his testimony was unsubstantiated and contradictedby several wit-nesses, includingFisherLogan admitted his memory was "fuzzy."Wind-sor did not corroborate this testimony Logan's testimony is not creditedbased principally on demeanor. Also Logan frequently volunteered infor-mation and testifiedinconsistently.Respondent admits Logan was "appar.ently incorrect on this point "11G C Exh 20 TEAMSTERSLOCAL 896 (ANHEUSER-BUSCH)petition,an unsigned copy of which was presented toWindsor at the temporaries'special meeting.' 3Tom Ste-vens admitted he wrote the petition and presented it toWindsor.' 4The accounts of when the meeting was heldand what occurred vary significantly. 115The credited testimony of Sylwesiuk and Fisher is thatthe employees requested a return to the old system ofbeingcalled to work by seniority. 1 6Mathison and Windsor stated that under the collective-bargaining agreement they could not alter the home-shiftsystem except for weekends.'?Therewas no discussionduring the meeting that the possible or probable result ofthe employees' request was that they would be subject toa 2-1/2-hour "window period" for all six weekend shifts.No vote on the proposal was taken. There was apparent-ly no opposition to the request that temporaries be calledby seniority.Windsor and Mathison said they would goback to the employer and see what they could do. LaterSylwesiuk tried to determine from Windsor whether thisrequest was going to bear fruit and, when it appeared tohim there was no result, he sent the employee petition toLewis.is The petition requested reversionto the pre-1981 agreement systemby abolitionof the "home shift"system.The followingamendments tothe collective-bargaining agreement were also requestedA) Section #2,para #3 unavailabilityforwork forthree (3) as-signments within one(1)month period,unless he or she presents avalid acceptable excuse.B) require that we presenttwo (2)hoursprior to a workshift andone half (1/2) hour after a work shift be added toArticle #37C) manipulation or not answeringthe telephone for ashiftonbehalf of any employee should reflect in a letter of reprimand,moved tothe bottom of thesenioritylist,orterminated after repeat-ed offencesD) a total of twelve(12) temporaryemployees behald on em-ployeed [sic]files,with the exceptionof two (2) alternates for two(2) temporary employees out for prolong[sic]periodsof disability14Mathison incorrectly alleged that Sylwesiuk wrote the petition andpresented it toWindsor,which indicatedpoorrecall by Mathison.15 Fishercorrectlytestified itwasheld on Tuesday, 27 October 1981,whileMathison and Windsor stated it must have been on a SundayFisher consistently exhibitedsuperior facility to recallevents, adding cre-dence to her testimony16No minutes were keptof thismeeting.Mathison initially testifiedthat the temporary employeeswanted toreturnto availability around theclock by seniority,but in subsequent testimony admittedthat no employ-ees said they wanted to be available for all six shifts on weekends, thataround-the-clock availabilitywas his interpretationof the request. Thiswitness showed unwarranted piqueoverthequestionsasked by counselfor the General Counsel, furtherindicatinglack ofcandor and unwilling-ness to give a clear and accurateaccount of the events. Further, Mathi-son said that due to the passage of time,he could notrecall somediscus-sionsPortions ofhis direct testimony were elicited by leading questions,which alsoadverselyimpacts onhis credibilityFinally,Mathison's de-meanor and his manner of "construing"intent indicatesthathe was tai-loring his testimony in support of Respondent's litigationtheory In sum,Mathison's testimony is notcredible.The witnesses were sequesteredHowever, Windsor waspresent in thecourtroom thoughout the hearing to assist Respondent'scounsel.Wind-sor's rendition of the meeting is found not as credible as thatof Stevens,Fisher,and Sylwesiuk based on demeanor.Windsor admittedpoor recalland exhibited a tendency to tailor his testimony.For example,he indicat-ed initially that the temporary employees asked tobe available for allshiftsduring weekends,but later admitted all they sought was to becalled by seniority In fact,there isno showingthat any employee's re-quest was limited to weekends17Windsor's basis for this understandingof thecontract was request-ed; he was unable to provide this information It is not allegedthat theUnion's actions in this regard wereviolative of the Act567D. Change in SchedulingWindsor and Mathison negotiated with Logan and,severalweeks after Sylwesiukmailedthe petition toLewis, the Companystarted assigningtemporaries toweekend shifts by seniority. The Company and Respond-ent reached agreement in mid-November 1981.111 Loganand Windsor agreed toimplementthe provisions of his18November 1981 letter to Logan on some unspecifieddate.Neither the Union nor the Company explained thisnew system to the employees.How the November agreement was implemented is amatter of dispute. The temporary employees in the labwere either scheduled or listed as available for weekendwork. Apparently the Company did not give its supervi-sors any written instructions' 9 regarding the resumptionof scheduling of temporaries by seniority for weekendwork, with the retention of the window periods for callsto work when not scheduled.Mathison's testimony that he posted a draft of the 18November 1981 letter20 is not credited. In addition tothe above-stated reasons,Mathison's testimony is notcredited because it contains inconsistencies, is uncorro-borated, and is credibly refuted. He testified that heposted the document on the BP&S bulletin board "rightoutside the lunchroom at Anheuser-Busch, Fairfield.1121Not one employee testified that they saw the posting de-spite the testimony of several witnesses that they regular-18 Theexact date of this agreement is not discerniblefrom the recordbecause no signed document was executedWindsor testified that Lewisrefused to sign the document because of the petition sent by Sylwesiuk,but why the petition constituted an impediment to execution is unex-plained.A letter to Logan from Windsor dated 18 November sets forthWindsor's understanding of the new temporary employee program as fol-lows:It is my understanding, with respect to the new temporary em-ployee program, that, effective the weekend of November 21 and 22,the following changes in scheduling procedure will take place1.Temporary employees will be frozen on their shift Mondaythrough Friday.2Theassignmentof weekend and holiday work will be in recalldenionty [sic] order The first shift to be scheduled will be Saturdaymidnight shift,followed by the Saturday day shift,etcSunday willfollow inlike sequence3. In scheduling Sunday, you will startat the top of thesenioritylist against4. If there is a conflict between a straigh-time and a weekend orholiday shift because of the back to back shift rule, the temporaryemployee will be assigned the straight-time shift rather than theovertime shift5. If the situation described in Item 4 occurs, that employee willbe assigned the next available shift.6. I understand your concern for temporary employees not sched-uled for the weekend being unabailable [sic] for call under thissystem.It is my intent to discuss any problem in this regard withyou atthe time it occurs In the meantime,it ismy understandingthat, although you will be keeping track of weekend unavailability,you do not intend to count it as strictly as you do for weekday un-availability7When not scheduled on the weekend,it is agreed the temporaryemployees are stillsubject tobeing called, but you will call themduring the two and one-halfhourperiod designated for each shift19The record is not clear how supervisors were informed of the newmethod of scheduling temporary employees on weekends or whetherthey were made aware of par 6 of the 18 November 1981 letter20 The draft letter was dated 16 November 1981,21 Tr 412 568DECISIONS OF NATIONAL LABOR RELATIONS BOARDly check the bulletin boards.22 Mathison later testifiedthat if he has a document "that pertains to all employees,the stewards from each individual department receive acopy for their own bulletin board. The only copies thatare posted on my bulletin board that the other stewardsdo not have copies of for their bulletin board refer toBP&S only." Mathison did not claim he sent a copy ofthe letter to the lab steward for posting, contrary to hisadmitted established practice. The reason for the claimedalteration in the routine of posting the November letter isunexplained and not credible.The understanding of the supervisors and employeeshow the weekend system worked differs from that con-tained in the 18 November 1981 letter. For example,David Joe Davis started working as a temporary in thelab during November 1981. He was hired by DorianWatts,whom he described as the brewing boss. Thehome-shift system was explained to him during his em-ployment interview in October 1981. He was not toldduring the 10 months he was a temporary employee inthe lab that he was required to be by his telephone forthe window period during all six weekend shifts. He un-derstood his obligation on weekends "that if we weren'tscheduled to work the weekend, you weren't liable towork-to be disciplined for not being available on theweekend." If he saw a chance of getting called on aweekend, he remained available to optimize his opportu-nitiesfor work. Davis estimated that between November1981 and September 1982 he was out of town 10 week-ends and was told by supervisors that they had tried toreach him on 5 occasions, but he does not know howmany of those occasions were on weekends. He wasnever informed that an "unavailability was recorded forhis failure to answer the telephone."Similarly, Rick Horsma was interviewed by Ted Ran-gell, the "head manager of the lab," in early December1981 for employment as a temporary in that department.Rangell told Horsma:that the temp system was-okay, there were threeshifts each day and each temp had a preferred shiftand you were obligated to stay by the phone forthat shift.And if you wanted to, you could stay bythe phone for the other shifts but you didn't haveto.And on the weekends, if you were scheduled,you would be scheduled. If you were scheduled,you worked. If you weren't scheduled, you didn'thave to stay by the phoneunlessyou wanted to.And that's about it.Rangell23never informed Horsma that he was requiredto stay by his telephone during the window period forall six weekend shifts or on holidays.Horsma'sunderstanding of his weekend obligation wasthat if he was not scheduled, he was not obligated tostay by the phone, and between December 1981 and No-vember 1983 he did not stay at home, he was away manySaturdays and "easily 3 out of 4 Sundays." During the 2-year period he was told by his parents at least three to22For example,see the testimony of Carmen Campos, Fisher, RickHorsma,and Sylwesiuk23 Rangell didnot testifyfive times that the Company had called him. He does notknow if the telephone calls occurred during the windowperiod.Horsma was never told that he should have beenavailable during the window period for all six weekendshifts or was subject to discipline for his failure to beavailable at these times.Dan Higgins commenced working for the Company asa temporary in the lab on 3 November 1982. He wasinterviewed for the job around October 1982 by WinnaSimpson24 and Ron Kelichner, the lab manager.25 Ke-lichner told Higginsthat if he were scheduled to workweekends, he would have to be available to work thoseweekends. If he was not scheduled to work a weekend,he did not "have to worry about being by myphone. . . . If [Kelichner] told me that I had to sit bymy phone three times a day on Saturday, Sunday andholidays, I wouldn't have taken the job."Prior to 4 January 1984, it was not his practice to stayby the phone on the weekends and holidays he was notscheduled to work.26 Higginswas told at least twice thatthe Company had attempted to call him to work.27 Hewas not told either time that he failed to meet an obliga-tion or that the incidents would be counted as unavaila-bilities.On 23 January 1984 Higgins wrote a letter toWindsor stating that he and the other lab temporary em-ployees did not know of any regulation requiring themto be available for all shifts on the weekends.Respondent argues that the temporary employeesknew their weekend and holiday obligations under thenew scheduling program; noting the Company imple-mented the system of calling temporaries by seniority byissuing schedules, which either listed for each shift thetemporary employees as scheduled for a specified shift oras "available." The General Counsel rejoins that whenthe Company resumed scheduling temporary employeesby seniority on weekends, they did not also resume useof the weekend signoff sheets. The significance of listingemployees on a schedule or as "available" was not ex-plained or understood to connote the necessity of beingby their telephones during the window periods for allshifts.Permanent employees who were not scheduled towork but had volunteered for weekend assignments werelisted ahead of the temporaries as being available. Theavailabilityobligationsof the permanent employeesunder these circumstances were not the subject of anytestimony.Respondent also argues that Fisher indicated a correctunderstanding of her weekend obligations when she filed24 Simpsondid not testify26Higgins' testimony is credited based principally on demeanor Alsoconsidered,secondarily,was his candor, inherent probabilities,and clarityof recallKelichner became quality assurance manager in April 198226 In January 1984 Higgins received a reprimand for "unavailabilities "HigginstoldKelichner he did not know of the rule and Kelichnerclaimed he told him about it during his interview for employment Hig-gins rejoined that he was never informed of the requirement and if hehad been he would not have taken the job Kelichner did not disputeHiggins' account of the conversation27Art Lim, a lab supervisor, informed him on a Monday that theCompany tried to call him on 5 March,a Saturday, to work the midnightshift on Sunday On 19 August 1983 Ken Sybyst, another lab supervisor,told him, also on a Monday, that the Company had tried to call him at 7p m on Friday to work Saturdaymidnight TEAMSTERS LOCAL 896 (ANHEUSER-BUSCH)569a grievance on 8 July 1982 because she was not called byseniority for the Fourth of July holiday. Fisher testifiedthat she filed the grievance based on her understandingthat she had to be called even though she could refuse towork the involved shift.Although `the record is clear that there was a- changein the method of assigning weekend and holiday work totemporary employees, there is no indication that theseworkers clearly understood their responsibilities to be bytheir telephones during the shift window periods., Theseemployees also knew that some coworkers were disci-plined forextreme abuseof the unavailability rule in No-vember 1980.28 However, there was no clear explanationto the employees or a clear showing that they under-stood and appreciated how the hybridsystem implement-ed in November or December 1981 affected their obliga-tions to be available during weekends and holidays onshifts they were not assigned to work.29 Kelichner ad-mitted that another temporary, Judy Lerseth, was un-aware of or confused about her weekend responsibilitieson 1 November 1983.Adding to the confusion, the Company and the Unionfurthermodified the weekendassignmentsystem in thebrewing department about 1 July 1982 by allowing a cer-tain number of temporary employees to "sign off forSunday work." On 27 January 1983 further negotiationsbetween the Company and the Union resulted in achanged method for scheduling temporary employees inthe bottle shop. A call-in procedurewas implementedwhereby if the temporary employee was not scheduled,he did not have to be available by his telephone. Mathi-son posted the new procedure on the BP&S bulletinboard, which was by the lunchroom and read by manyof the employees.30 The posted material did not clearlystate that it was applicable solely to the bottle shop. Thenotice instructs the temporary employees to call oper-ations control for their work schedules. The lab employ-ees did not call operations control. No lab employee tes-tified that they ever called operations control. A similararrangement was not implemented in the lab until 15June 1985.$1 Mathison, recognizing the potential for con-fusion, took the notice down a few days after it wasposted. A new notice limiting this system to BP&S tem-poraries was prepared 32 and circulated to BP&S tempo-raries, but was not posted. The lab temporaries knew ofthe changes in the BP&S system but whether they alsoappreciated its limited application is unclear.Mathisonadmitted that he never gave the lab temporaries a de-scription of the six-shift weekend availability rule andnever posted notices delineating their weekend and holi-day responsibilities.28 Cheryl Lewis was fired for numerousunavailabilmtres.29 Fisher'shusband workedin the brewing department and has been aunion steward since mid-1983Therewas no evidence about any discus-sions they mighthave had about the systemof assigning temporaries andthere is no other basis to surmisethat any such conversations occurredand/orled toa greater understanding of the system30 Thisappearsto be thesame bulletinboard on which heclaimed heposted theNovember1981 changes in schedulingtemporariesThe No-vembermaterial pertained to all temporaries.81Currently, lab employees can sign off on a first-come,first-servebasis and their nameswould not appear on the weekend schedules2 Thisnotice isdated 4 February 1983E. The 14 November 1983 Reprimand of FisherOn 14 November 1983 Kelichner issued a reprimandto Fisher for unavailabilities on 21, 28, and 31 October1983.39 According to Kelichner, after the 18 Novemberagreement was implemented, the three unavailability rulewas not strictly enforced. In April 1983 he instructedthat an extrapolation of the yellowlog34be maintainedof all telephone calls to the temporary employees. Atsome unspecifiedtime,Kelichner was told he was too le-nient about the unavailabilities and he commenced strict-er enforcement of the unavailabilityrule.35Kelichner de-cided to reprimand Fisher for she had three unavailabili-tieswithin a short period of time38 and five unavailabili-tieswithin 9 months.In mid-1982 Kelichner disciplined Judith Lerseth, an-other temporary employee, for excessive unavailabilities.Lerseth was given a warning and claimed in a grievancedated 22 September 1982 she was not required to be byher telephone on weekends when not scheduled forwork. In denying the grievance, Kelichner did not dis-pute her claimed lack of knowledge of the requirementto be available during the window periods when notscheduled for weekend work.When Kelichner similarly disciplined Fisher a coupleof months later, Fisher also asserted that she did nothave to remain by the telephone on weekends or on holi-days when she was not scheduled for work. The Charg-ing Party also told Kelichner she had a valid medicalexcuse for 21 October. According to Fisher, whose testi-mony is credited, 37 Kelichner told her that temporaryemployees "always had to be available for the weekend. .. that the temporaries had requested to be on call forall six shifts, and the union and company werein agree-ment.... [Kelichner] told me that this rulechange hadbeen requested specifically by me . . . I told him no, ithad not been."Fisher refused to sign the reprimand which, under thecollective-bargaining agreement, automatically invokedthe second step of the grievance procedure. Fisher filedtwo additional grievances over the reprimand.3838 The21 and28 October incidents involved telephonecalls for Satur-day midnightshifts, and the 31 Octoberincidentwas fornot being avail-able for an assigned shift.94The yellowlog isa record theforemen keep to note most itemspertinentto personnelmatters, includingphone calls to temporary em-ployeesThe extrapolationwas calledthe "black book." The black bookadmittedly containedinaccuracies36 Prior to thisassertedneed to tightenup the program, Kelichnerstated that until the end of 1983 he had few occasions to call temporaryemployeesfor weekend work,generallya sufficient numberof permanentemployeessigned upThis inherent contradictionbetween asserted laxitywith lack of need to call is typical of Kehchner's testimony,which wasnot credible This conclusionis also basedon hisdemeanor, tendency tovolunteer information, lack of recall, lack of candor, and failure to re-spond directly to questions.36Kehchnerstated hefelt the threemost recent unavailabilities were"solid" so he did notwantto throw in the othertwo because it mightjeopardize his casewith the Union37 Fisherexhibiteda straightforward demeanor and good recall.'BOne grievancealleged thatthe reprimand was not issued within 5daysafterthe infraction, contraryto art.5, sec 1, of the collective-bar-gaining agreement.The othergrievance alleged disparate treatment as an-otherfemaletemporary employee receiveda counseling for the same in-fraction. The partiesstipulated at hearing that Respondent's processing ofContinued 570DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe step 2 meeting on the reprimand was held 8 De-cember. Present were Pat Leyden" and Kelichner forthe Company, and Windsor and Bob Sauer40 for theUnion.Eventually Mathisonand TomSofta4 t joined themeeting.The morning of the meeting,Windsor tele-phoned Fisher and told her that if she was at work thatday, he would be at the plant and they would hold thestep 2 meeting.42During the meeting,Fisher asserted she had neverbeen advised of the rule change requiring her to be avail-able for all six shifts on weekends.Kelichner said sheknew of the rule change. Windsor said she had been no-tified about the altered rule.Mathison also claimed shereceived notification of the charge. Mathison and Wind-sor told Fisher the temporary employees requested theybe on call for all six shifts and voted on it at the unionmeeting.Fisher disputed that the request was made andvoted on.Windsor advanced the argument that Fisherreceived disparate treatment for others had much worserecords of unavailabilities,which the Company denied.Kelichnersaidthe Company was tightening up the pro-gram.The Union noted that she had a medical excusefor one unavailability and asked that the reprimand beremoved from her record. Both Kelichner and Leydenresponded negatively to the suggestion.During the meeting Fisher and the union representa-tives caucused and she asked Windsor to take her repri-mand and the grievance to arbitration,asserting that thereprimandwas untimelyunder the contract.45 The Com-pany offered to reduce the reprimand to a counseling.Fisher again requested arbitation.Windsor again refusedher request and advised she could appeal his decision tothe Local's executive board (E-Board).Windsor agreed to the Company's offer and acceptedthe counseling. There is no indication that the terms ofthe counseling were discussed at this or any other time.A counseling, according to Windsor, is a reminder abouta particular rule and it does not lead to a discharge. Itwas Windsor's opinion that it is not proper procedure totake a counseling to arbitration because it is only an ad-visory.He did not explicate further the basis for thisopinion.Windsor also stated, "I had no reason to believeat that time, that they were going to treat Bonnie[Fisher] any different than anybody else at the plant."44these additional grievances is not encompassedwithinconduct allegedlyviolativeof the Act.99 Supervisor of plant personnel.40 A shop steward in the lab41 A shop steward.42 Fisher's testimonyof what occurredat the meeting is credited. Sherecalled the events in great detail.Kelichner admittedhe has no distinctrecollection of the meetingWindsor hadadmitted lapses in his recollec-tions of the meeting and exhibited subsequent uncertainty regarding someof the events and statements.Thereforewhen Windsor's testimony iscontradicted by Fisher's,Fisher has beencredited42 The grievance alleging discrimination was not discussed at the con-ference because it was under investigation.The Unionrequested theCompany provide information regarding all the lab temporaries'unavail-ability records for a 9-month period.44 Shortly after the step 2 meeting,the Companyposted a notice ad-vising that temporary employees were required to answer their tele-phones during the 2-1/2-hour windowperiod forallweekend and holi-day shifts.The unionunderstandingreached during the 1981 con-tract negotiations,that the Company would not strictlyenforce theunavailability rule, and a similar agreementreflectedin paragraph6 of the 18 November1981 agree-ment, was not raised during this second stepmeeting.LeydensentWindsora letterdated 12 December 1983and date stamped by Respondent 16 December 1983,which provided:Bonita Crow FisherThe 11/14/83 reprimand for unavailability for workassignmentis reduced to a counseling,with the un-derstandingthatfurtherinstancesof unavailabilitywithouta valid excuse will result in more severe disci-pline,up to and including discharge.[Emphasisadded.]If you arein agreementwith the above,please signand return the attached copy of this letter.On 14 December 1983, Windsor sent Fisher a letterwhichstated:After a carefulinvestigationof your grievancenumber 01783S, which this Local Unionhas suc-cessfully reduced from a reprimand to a counselingat a Step2 meeting, at which you werepresent, ithas been decided not to process this grievance toarbitration.Fisher wrote Lewis on 16 December 1983 requestingarbitration of the counseling.45 The request was consid-ered at an E-Board meeting held about 30 January 1984.Windsor delayed signing and returning the counselingdue to the pendency of the E-Board hearing, and he soinformed the Company by letter dated 21 December1983.Windsor did not give Fisher a copy of the pro-posed counseling until well after the E-Board proceed-ing,46Windsor did not indicate any reaction to thecaveat in the counselingthat furtherinfractions couldresult in discharge, even though it was antithetical to hisunderstanding of a counseling and was a possible indica-tion that Fisher was being treated differently than othertemporary employees. The E-Board was not apprised ofthis caveat in the proposed counseling. Windsor executedand returned the counseling to the Company in February1984. Fisher's testimony that she did not receive a copyof the counseling until after the E-Board meeting is cred-ited.Windsor testified that he determined the counseling tobe inappropriate for arbitration because he believed theCompany could prove Fisher knew and understood the45 Appended to this letter was a petition signed by three other tempo-rary employees of the lab whereintheyexpressedtheir lackof awarenessof the weekend and holiday availability requirements.44Windsor's claim that he discussedthe provisionwith Fisher is notcreditedFisher's assertion that she was not informedof theterms iscredited for the reasonsstated aboveas well as the inherent probabilitiesraised by the testimonyindicating the language of the counseling wasnever raised before the E-BoardFurther,Windsor subsequently testifiedthat he was not sure he discussed the verbiage of the discipline withFisher before or after his decision to acceptthe counseling TEAMSTERSLOCAL 896 (ANHEUSER-BUSCH)system based on a grievance she filed" and conversa-tionshe had with her and her husband. The content andother particulars about these conversations were absentfrom his testimony. As indicated above, Windsor was nota credible witness. Further, the record is devoid of anyevidence that the temporary employees were privy tothe details of the agreement reached by the Union andCompany in November 1981, and there is no other clearand convincing basis for imputing such knowledge. Onthe contrary, all the temporary employees who testified,as wellas the information in Lerseth's grievance, clearlyindicate that they did not know the terms of the Novem-ber 1981 agreement, and it is so found.F. The Executive Board MeetingThe executive board meeting that heard Fisher'sappeal included Lewis, Mathison, Recording SecretaryBatz,and three trustees. Fisher's position before the E-Board wasthat she wanted the counseling totally re-moved from her record or taken to arbitration becauseshe was never informed of her obligation to be by thetelephone for all weekend shifts. Windsor48 replied thatthe agreement he made with the Company had beenmailedto all temporary employees,49 apparently refer-ring to a document he held in his hand.SO Windsor alsoaccused Fisher of writing a letter to Charlie Klare inChicago. Fisher was not sure what position Klare heldwith the Union. Lewis instructed Windsor to give Fishera copy of the agreement since she apparently did not re-ceive one.Windsor claimed that he had only one copy.Lewis instructedWindsor to mail Fisher a copy of theagreement. s tLewis told Fisher, "the reprimand is reduced to acounseling and the counseling stands as is, unless youwant to beat this thing to death," that if he took a coun-selingto arbitration he would be laughed out of theState, "that [the] reprimand was reduced to a counselingand it would stand as such." According to Mathison andWindsor,Lewis then advised Fisher that she couldappeal the decision to the Teamsters Joint Council No. 7for Northern California. Fisher testified that she had noknowledge of the appeal process and had never receiveda copy of the Union's bylaws or the "International Con-stitution."The only documents given her by the Unionwhen she became a member was an excerpt from thecollective-bargaining agreement. Fisher's claim that shenever received these documents nor was informed shecould request them is unrefuted. The letter sent to Fisher" The grievance only indicated she believed seniority was the predi-cate for calls to work, not that therewas aconcomitant obligation to beavailablefor all weekend and holiday shifts during the window periods4BAccording to Mathison, Windsor spoke in opposition to Fisher'scomplaint.49 Thisassertionis refuted by alltemporaryemployees who testified atthe hearingThere wasno coverletter or other evidence supporting thisbare assertion.Windsor's claim is not credited and is found to be a mis-representationAn E-Board member, Flo Chapman, confirmed Windsor'sassertionChapman did not appear and testify and the basis for this con-firmation is unexplained.bOWindsor did not deny he had a copy of the November 1981 agree-ment in hishand He recalled having something in his hands'Fisher never received an exact copy of the agreement, as detailedhereinafter571byWindsor on 16 February 1984 officiallystating theLocal's decision to not take her grievance to arbitrationdid not mention any right of appeal.Based on the abovecredibility discussions, Fisher's version of the events iscredited.Several days after the E-Board hearing, Fisher re-questedWindsor send her a copy of the agreement be-cause it had not been received. Windsor had a modifiedcopy of theagreementtyped and sent to Fisher. The en-velope is postmarked 16 February 1984. The documentWindsor sent to Fisher had a changed heading to indi-cate that it had been sent to quality control temporarieson 18 November 1981. Admittedly, it was not. The origi-nalwas sent to Logan on that date. Another alterationwas the deletion of paragraph 6 from the copy sentFisher.As indicated above,paragraph6 of the 18 No-vember 1981 agreement indicated weekend unavailabili-tieswould not be counted strictly as weekday unavailabi-lities.The document sent Fisher did not note that therewere alterations and deletions.Windsor admitted that the document sent to Fisherwas typed in 1984. His claim, that the date of 18 Novem-ber 1981 was retained to reflect when it was originallyput into effect, is found to be specious for there was noneed to change the addressee to accomplish that goal.The original agreement applied to all temporary employ-ees.Thecopysent Fisher incorrectly indicated it wasmailed only to lab temporaries. Also, 18 November 1981was not shown to be the effective date of the agreement.At some unspecified time after the 18 November docu-ment was prepared,Windsor told Logan that Lewiswould not sign the document but would approve its im-plementation. The actual date of implementation, accord-ing to Mathison, was late November or early December.Windsor's explanation for the deletion of paragraph 6,that it would result in misinterpretation by someone whowould get in trouble because he and Logan had discus-sions about the provisions, is also found to be specious.Lewis, his superior, instructed him to make sure Fisherhad a copy of the agreement, not an expurgated version,which indicated that two of her three unavailabilities forwhich she was disciplined were not to be counted asstrictly as the third for which she had a medical excuse.Windsor admittedly did not follow instructions. If Wind-sorwas concerned about misinterpretation, he couldhave prepared a cover letter warning of the possibility.Considering the changes in the agreement sent to Fisher,it is found that they were designed to support incorrectrepresentations made by Windsor and to mislead Fisherin her understanding of pertinent events and portions ofthe agreement under which she was disciplined.G. Fisher's DischargeOn 5 May 1984, a Saturday, Fisher was late returninghome from a dinner to celebrate her birthday and misseda telephone call to work during a window period. Logantestified thatKelichner telephoned him to inform himthat Fisher was unavailable the previous Saturday andthat her previous discipline included a warning that thenext unavailability would be her last. Logan agreed with 572DECISIONS OF NATIONAL LABOR RELATIONS BOARDKelichner's recommendation that Fisher be discharged,and she was that day.Under the grievance and arbitration provisions of thecollective-bargainingagreement, the discharge was thesubject of a step 2 meeting. It was held in Logan's office.Present for the Company were Kelichner, Leyden, andLogan. Theunionrepresentatives were Mathison, Wind-sor, and Tim Ridosh.52Prior to the step 2 meeting, Fisher, Bellicci, andRidosh prepareda listof questions to be asked duringthemeeting.Windsor became aware of the list andFisher gave him a copy at his request. She also told himthat if the matter went to arbitration, she wanted to berepresented by her own attorney. Windsor informed hershe could not have an attorney, he was her representa-tive.According to Ridosh's and Fisher's credited testi-mony, what constituted unavailabilitywas discussed.Logan insisted that the employees were aware of therule change.Windsor agreed with Logan's claimthat therule change had been posted. Ridosh told them he hadworked for the Company approximately 7-1/2 years, 7days a week, 52 weeks a year, 8 hours a day, and hadnever seen a notice to that effect. Windsor again assertedthat the agreement had been mailed to Fisher. She in-quiredif hewas referring to the February 1984 mailing,andWindsor replied that he was. Windsor also said,"You wouldn't be here today, Bonnie, if it wasn't for theletter thatWalt Sylwesiuk wrote to Charles Klare inChicago. He's the one who requested that the temporar-ies be on call forall sixshifts."53 Ridosh responded thatSylwesiuk did not want that system, all he wanted wasto protect the seniority system. The Company did not re-instate Fisher, so her discharge was set for arbitration.H. The ArbitrationPreparatory to the arbitration, Fisher and Windsor hadseveral conversations. 54The first such conversation oc-curred 23 May at the union hall. Windsor told Fisher hewould raise twoissuesat the arbitration,timelinessb5 andher employment record.56 Fisher inquired if Windsorwas goingto discuss her 14 November reprimand or the"backdated" letter he sent her; he said no. The ChargingParty told Windsor she thought it was very important toraise herlack of knowledge of thenew rules atthe timeshe wasdisciplined in November 1983 since those twounavailabilitieswere counted in the decision to terminateher.Windsor said he would not discuss that issue, that hehad a conversation with a company representative,Franklin Silver,57 and they agreed the only issues were12 Ridosh worked at the plant since it opened and served as chief andassistantshop steward for portions of that employment. His demeanorwas forthright; he demonstrated clarity of recall and candor in his testi.mony, and I find his testimony crediblesaWindsor admitted he was concerned about who sent the letter tolUare and attempted to find out the culprit64 As indicated above, Fisher's rendition of the involved events is themore credible and was relied on to make the findings of fact where thereis controverted testimony.66 The Union argued that the Company did not give Fisher a copy ofher termination papers in the manner prescribed in art. 5 of the contract.seNo other temporary employee was discharged with only three una-vailabilities.84 Silver did not testify.timeliness and disparate treatment.Windsor advised herto looknice and smileat the arbitrator.58The following day, 24 May, Windsor telephonedFisher and ingeminated his decisionto discussonly time-liness and her employment record; that there would beabsolutely no discussion of her prior discipline or thebackdated letter if he represented her. She again indicat-ed that she felt her lack of knowledge and the backdatedletterwere important to her position at the arbitration.She was told by Windsor that if she insistedon raisingthe reprimand or the backdated letter, he would not rep-resent her; she and Ridosh could handle the arbitrationthemselves; he would either sit in the corner of the roomor absent himself. Windsor further warned her that if sheraised those subjects during the arbitration, he wouldwalk out of the room.59 Fisher told him she would liketomake some telephone calls and would call him back.Later that day, Fisher telephoned Windsor and advisedhim she "would do it his way." It was during theseprearbitration conversations that Fisher learned that thecopy of the agreement she received was retyped in 1984and backdated to 18 November 1981.Windsor explained at trial his refusal to argue lack ofknowledge as a defense because: (1) Leyden80 told himbefore the arbitration that if that claim was made, theywould counter by presenting two grievances Fisher hadfiledwhich claimed another temporary was called towork before her, clearly evincing knowledge of theweekend availability rules and the company work sched-ules listed her as available; and (2) he had sucha strongcase of disparate treatment, that the discharge decisionwas improper and she had a legitimate reason for thelatest unavailability, that it would not be wise to raise theissue, he did not think the arbitrator would credit her as-sertion that she did not know the system.The arbitration was conducted on 25 May 1984. Priorto the commencement of the session, Windsor askedFisher if she was sure she wanted him to represent herand if she knew the terms. She said yes, she "was aware"of the terms.At the arbitration, the Union's first exhibit was the 18November 1981 letter from Windsor to Logan, with spe-cific reference to paragraph 6.Windsor's opening argu-ment raised the issue of timeliness and disparate treat-ment. A question by the Company relating to the repri-mand was the subject of an objection by Windsor whichwas sustained. Although the issue of lack of knowledgewas studiously avoided during the evidentiary phase ofthe arbitration, surprisinglyWindsor in his closing argu-ment stated:Because of people not being clear on the pro-gram, the previous violations, the one in October,were reduced to a counseling, and because of thatwe feel that there was nothing in the record for58Windsor testifiedBatzwas present during thisconversation. Batzdid not testify69Windsor testified that he told her that if shepresented the case her-self, she could have anyone she wanted from the Unionpresent at thearbitration, and Local 896 would represent her, but they wouldsay noth-ing80 Leyden did not appear and testify TEAMSTERSLOCAL 896 (ANHEUSER-BUSCH)573January, and I objected to any mention of thatbeing made,because there is nothing there.The arbitrator rendered a bench decision, finding:so far as this record is concerned, it seems to methat the grievant knows the system. .. .... that in the past, the grievant has been givenopportunities, there was no three and out... .And I'm now making this bench award,namely,that you will be returned to employment wheneverthe schedule provides, without back pay but withcredit for all of your seniority; that you are goingto be back to work with two unavailabilities onyour record as of this date that you return to work,which means that if you have a third one for whichthere is no acceptable excuse, then under the termsof the agreement and my award you would be sub-ject to discharge.So the onlyquestionthat could be taken upwould be whether or not on the third case, if itoccurs, you have an acceptable excuse and the com-pany rules otherwise, then you will all come backtome and I will have to decide on that one pointalone, but you're not going to be back and give youanother chance as to the application of the agree-ment as it's written.Respondent argues on brief that: "[a]lthough Kagel'sdecision does not explain his rationale, it is evident thathe accepted Windsor's arguments concerning disparatetreatment."Analysis and Conclusions1.Respondent's positionThe Union, in its first amended answer to the com-plaint,aswell as on brief,argues as an affirmative de-fense that the complaint should be dismissed for theCharging Party failed to exhaust internal union remedies.Another affirmative defense is that the 25 May 1984 arbi-tration proceeding before Kagel is conclusive on some orallotherissues.Respondent argues that it fulfilled itsduty of fair representation when it determined not to ar-bitrate the 14 November 1983 reprimand and it did notwithhold information.Arguing in the alternative, itclaims that even if a breach of the duty of fair represen-tation isfound, no affirmative remedy should be ordered.2.ArbitrationRespondent did not identify which, if any, of the issuesinvolved herein was appropriate for deferral to the arbi-trator's award. InOlin Corp.,268 NLRB 573 (1984), theBoard adopted the following standard for deferral to ar-bitration awards:We would find that an arbitrator has adequatelyconsidered the unfair labor practice if (1) the con-tractual issue is factually parallel to the unfair laborpracticeissue,and (2) the arbitrator was presentedgenerallywith the facts relevant to resolving theunfair labor practice.6 In this respect, differences, ifany, between the contractual and statutory stand-ards of review should be weighed by the Board aspart of its determination under theSpielbergstand-ards of whether an award is "clearly repugnant" tothe Act. And, with regard to the inquiry into the',clearly repugnant" standard, we would not requirean arbitrator's award to be totally consistent withBoard precedent. Unless the award is "palpablywrong,"?i.e.,unless the arbitrator's decision is notsusceptible to an interpretation consistent with theAct, we will defer.6This approachissupported by Board precedent.See, e g.,Kansas City Star Co,236 NLRB 866 (1978), andAtlanticSteel Co,245 NLRB 814 (1979)7InternationalHarvester Co,138 NLRB 923, 929 (1962), affdsub nom Ramsey v.NLRB,327 F 2d 784 (7th Cir. 1964), certdenied377 U S 1003 (1964), quoted in former Member Penello'sdissenting opinion inDouglasAircraftCo.,234 NLRB578, 581(1978),enf denied609 F 2d 352 (9th Cir 1979)In this proceeding, there are no contractual issues andthe factsin issuehere were not presented generally tothe arbitrator. There is no showing that the contract hasa provision specifically addressing the Union's duty offair representation or that the grievance arbitration pro-cedures encompassed the issues raised in the instant pro-ceeding. Even assumingarguendoa contractual issue, thefacts dealing with Respondent's representation of Fisherand its provision of information to her were not present-ed to the arbitrator.61The question of Fisher's knowledge of the new week-end availabilityobligationswas studiously avoidedduring the arbitration proceeding save forWindsor'sclosing comment. The arbitrator found that "it seems tome that the grievant knows the system," but, as admittedby the Respondent on brief, this holding was not basedon any evidence adduced during the arbitration proceed-ing nor was the question of when Fisher acquired suchknowledge, for no evidence was offered on this issue.The Union's failure to provide information on the rulechange is an alleged unfair labor practice. The Union'srepresentation of Fisher during the grievance proceed-ings, including arbitration, was not "presented generally"to the arbitrator. Thus it is concluded that the arbitratorwas not presented with contractual and statutory issueswhich are factually parallel to the unfair labor practiceallegations.Respondent has failed to show thatan arbi-tration concerning the instant matters has already oc-curred.Chemical Leaman Tank Lines,270 NLRB 1219(1984). Further, as noted inLaborers Northern CaliforniaCouncil (Baker Co.),275 NLRB 278 (1985), deferral toarbitration is inappropriatein an 8(b)(1)(A) case when, ashere, the member and union have conflicting interestsand there is no evidence that the interests of the memberand employer are harmonious or even similar or that theemployer would be willing to represent the memberduring the arbitration proceeding. Deferral under thedoctrineof SpielbergMfg.Co.,112 NLRB 1080 (1955),81Therewas no showing or allegationthat the Company and theUnion were in privity through the collective-bargaining agreement 574DECISIONS OF NATIONAL LABOR RELATIONS BOARDandOlin,supra, is not appropriate in these circum-stances.3.Exhaustionof internalunion remediesRespondent arguesthat the complaint should be dis-missed becauseFisher did not firstexhaustherinternalunion remedies before "suing" the Union. CitingClaytonv AutoWorkers,107LRRM 2385 (1981);Scoggins V.Boeing Co.,742 F.2d 1225 (9th Cir. 1984);Hayes v. Rail-way Clerks,734 F.2d 219 (5th Cir. 1984);Monroe v. AutoWorkers,723 F.2d 22 (6th Cir. 1983). The citedcases in-volvedsuitsbrought under Section 301 of the Actagainst the union.These cases did not addressthe issueof whether filing charges with the Boardalleging viola-tions of Section8(bXl)(A) of the Act similarly requiresthe employee to exhaust internal unionappeals proce-dures establishedby theunion constitution.InClayton,ibid., the Court specifically limits the applicability of itscriteria toSection 301 cases.82The Court, in theClaytondecision, supra, did not ad-dress the issuenor did it directly or obliquely overrideits decisioninNLRB v. Shipbuilders,391 U.S. 418 (1968),in which it held at 424:Section 10(b) of theAct, 61Stat.146, 29 U.S.C.§ 160(b),forbids issuance of a complaint based onconduct occurring more than six months prior tofiling of the charge-a provision promoting prompt-ness.A proceeding by the Board is not to adjudi-cate private rights but to effectuate a public policy.The Board cannot initiate its own proceedings; im-plementation of the Act is dependent "upon the ini-tiative of individual persons."Nash Y. Florida Indus-trialComm'n,389U.S. 235, 238. The policy ofkeeping people"completely free from coercion,"ibid.,againstmaking complaintsto theBoard istherefore important in the functioningof the Act asan organic whole. A restriction such as we find in §5 of ArticleV of theInternational's constitution iscontrary to that policy, as it is applied here. Ahealthy interplay of the forces governed and pro-tected by the Act means that there should be as62 The Court found,at 2387,"We hold that where an internal unionappeals procedure cannot result in reactivation of the employee's griev-ance or an award of the complete relief sought in his § 301 suit, exhaus-tion will not be required..."Also Respondent failed to meet the di-rective that during the course of this trial they address the internal reme-dies they claim should have been exhausted and any time limits attendantto pursuing those remedies. (See Tr. 27.)Art. XIX,sec. 12(a) and(d) of the Union's constitution provides:Section 12(a).Every member,officer,electedBusinessAgent,Local Union,Joint Council or other subordinate body against whomcharges have been preferred and disciplinary action taken as a resultthereof,or against whom adverse rulings or decisions have been ren-dered or who claims to be aggrieved, shall be obliged to exhaust allremedies provided for in this Constitution and by the InternationalUnion before resorting to any court,tribunal or agency against theInternational Union, any subordinate body or any officer or employ-ee thereof.(c).The appeals procedure provided herein is also available to andmust be followed by any member,or former member, who is ag-grieved by any decision,ruling,opinion or actionof the LocalBoard,including collective bargaining matters In the case of collec-tive bargaining matters, there shall be no appeal from decisions ofthe Joint Council.great a freedom to ask the Board for relief as thereis to petition any other department of governmentfor a redress of grievances. Any coercion used todiscourage, retard, or defeat that access is beyondthe legitimate interests of a labor organization. Thatwas the philosophy of the Board in theSkuracase,Local 138, International Union of Operating Engi-neers,148 NLRB 679; and we agree that the over-riding public interestmakes unimpeded access tothe Board the only healthy alternative, except andunless plainly internal affairs of the union are in-volved. [Footnotes omitted.]Here, the issues also gobeyond "plainly internal affairsof the union," ibid. The issues include allegations thatimproper handling of Fisher's grievance could result injeopardizing her job by maintaining two unavailabilitiesagainst her record. This is not the subject of theLan-drum Griffinproviso requiring exhaustion of internalunion remedies. Cf.Boilermakers Local 37 (Delta Mainte-nance),272 NLRB 326 (1982), andDistrictCouncil ofCarpenters(Commercial IndustrialConstructors),259NLRB 541 (1981).The request for dismissal is found to be without meritand is denied. The failure of Fisher to exhaust her inter-nal union remedies does not preclude consideration ofthe General Counsel's consolidated complaint or the ren-dering of any findings based on the evidence adducedwith regard to that complaint.4.Did the Union breach its duty of fairrepresentation?a.General principlesIn considering whether Respondent violated Section8(b)(1)(A) of the Act, the following principles are ap-plied.When a union is acting in a statutory representa-tive capacity, it is prohibited from taking action againstany employee on consideration or on the basis of classifi-cations that are irrelevant, invidious,or unfair.MirandaFuel Co.,140 NLRB 181 (1962). In the application ofthis principle, it is recognized that a widerangeof rea-sonablenessmust be allowed the statutorybargainingrepresentative in serving the unit it represents,subject tocomplete good faith and honesty of purpose in the exer-cise of its discretion.Ford Motor Co. v. Huffman,345U.S. 330, 337-338 (1953).Consequently, Section 8(b)(l)(A) does not proscribeevery act of disparate treatment or negligent conduct,but only those which, because motivated by hostile, in-vidious, irrelevant, or unfair considerations, may be char-acterized as "arbitrary, discriminatory or bad faith con-duct."83Vaca v. Sipes,386U.S. 171 (1967).Section8(b)(1XA) prohibitsunions from restraining or coercingemployees in the exerciseof the rightsguaranteed in88 The Court,inVacs,further defined the union's duty in its enforce-mentof the collective-bargaining agreement"toservetheinterests of allmemberswithout hostilityor discrimination toward any. To exercise itsdiscretionwith completegood faith and honesty,and to avoid arbitraryconduct." (Emphasisadded.)Id at 682, citingHumphrey v. Moore,375U S. at 342. TEAMSTERS LOCAL 896 (ANHEUSER-BUSCH)Section 7 of the Act, subject to the proviso not here per-tinentthat unions may prescribe their own rules "withrespect to the acquisition or retention of membershiptherein."As the Court recognized in the above-cited cases, theAct does not guarantee the quality of representation, andthe need for effective operating of grievance machineryrequiresthat aunionbe afforded a broad range of discre-tion in deciding which grievances to pursue and howthey should be pursued. Cf.King Soopers,222 NLRB1011 (1976).b.Did Respondent's conduct breach its duty of fairrepresentationEssentially, in this proceeding the General Counselargues thatRespondent failed in its duty of fair represen-tationtoward Fisher resulting in her being disciplinedand eventually discharged. Respondent argues that itprocessed Fisher's grievance in a manner consonant withitsduty of fair representation, which does not requirethat a grievance be arbitrated or a particular defense beadvanced. In essence, it defends principally on thegroundthat it acted in good faith.One of the key allegations in this case is whether theUnion provided information to the Charging Party be-causeits actions in this regard are indicative of whetherit acted in good faith.64 Respondent argues that Windsorsent a document to Fisher that reflected the 18 Novem-ber 1981 agreement in all material respects.65 Fisher firstraisedthe defense to her discipline of lack of knowledgewhen she was told on 14 November 1983 she would bereprimanded for being unavailable for weekend shiftsthat were not her "home shifts."The requirement of "fair dealing" owed members bytheir union representatives includes the duty to informemployees about the terms and conditions of the agree-ment that would affect their employment.Taxi DriversLocal 3036 (En Operating Corp.),204 NLRB 427 (1973).This duty to inform is not limited to circumstances in-volving union-security clauses.King Soopers Inc.,supra;Western Conference of Teamsters (California Cartage), 251NLRB 331 (1980);86Plumbers Local 392 (Kaiser Engi-neers),252 NLRB 417 (1980);Operating Engineers Local406 (Ford, Bacon & Davis Construction Corp.),262 NLRB50 (1982).67 The credited evidence of record clearly es-tablishes that Respondent failed to inform its members ofthe 18 November changes in the agreement, which clear-ly affects terms and conditions of employment.Ifind that the evidence supports a finding that Re-spondent breached its duty of fair representation byacting in bad faith. Demonstrative of this conclusion isthe preparation byWindsor of the document he sentFisher as a copy of the agreement. The document was64 Par 5(d) of the complaint asserts that "Since on or about November15, 1983, and continuing to date, Respondent has withheld informationfrom Crow-Fisher which was relevant and necessary for her to pursuethe grievance described above in subparagraph 5(b) "66 Respondent,in its argument,does not dispute that the 18 November1981 document reflects a change in the collective-bargaining agreement66 Intentionaland willfulmisrepresentation67 Failure to give timely notice of significant changes in referral proce-dures575purposely altered to give the erroneous impression thatall temporary employees working in the lab were sentcopies ofthe agreementon 18 November 1981.68 Thisalterationwas effected afterWindsor and Mathisonagreed with the Company during the step 2 grievancemeetingon Fisher's reprimand that Fisher had knowl-edge of thenew rules.The union representatives agreedto the company contention without investigating thematter or discussing it with the grievant. This, at theleast,was perfunctory. Respondent's agents knew ofFisher's contention of lack of knowledge as a critical ele-ment in her defense from the inception of the grievanceprocess.See Pacific Intermountain Express,215 NLRB588 at 598 (1974).89As held inSteelworkers (Interroyal Court),223 NLRB1184 at 1185 (1976), "With good will," the veracity andviability of the lack of knowledge defense "should haveeasily been clarified." In contrast, the Union "preemp-tively refused her explanation" and readily sided withthe Company. In the case of Lerseth, Kelichner permit-ted her additional infractions of the unavailability rulebecause she was not clear about her obligations on theweekends7O as of 1 November 1983.That theBashearscase, id., involved the union's failureto take a grievance to arbitration does not alter its appli-cability to the instant proceeding. As the Board held inBottleBlowersAssn.Local 106 (Owens-Illinois), 240NLRB 324 (1979):Where, as here, a union undertakes to process agrievance but decides to abandon the grievanceshort of arbitration, the finding of a violation turnsnot on the merit of the grievance but rather onwhether the union's disposition of the grievancewas perfunctory or motivated by ill will,In the instant proceeding,Windsor did not claim tohave investigated Fisher's grievance before the step 2grievance meeting or his decision not to take the matterto arbitration.See Brown Transport Corp.,239 NLRB 711(1978). If an investigation was held, it would have deter,mined the import of the lack of knowledge defense fromthe 1 November 1983 memorandum from Kelichner toLeyden regarding Lerseth, which stated there was aneed "to clarify her responsibilities as a temporary inbeing available for work both during the week and onweekends."88 Insteadof theaddressee beingLogan, it was "Dear Quality ControlTemporary,"and the first paragraphof the Logan letterwas replacedwith the followinglanguage-"Below is set forth the currentschedulingprogramyou areworking under "e° This case held that"a union representativepresentinga grievance isrequired to represent the grievant as anadvocateand to present hisgrievance in a light mostfavorable to thegrievant" In E.L.Mustee &Sons, 215 NLRB 203 (1974),itwasfoundthat"[T]he duty to fairly repre-sent includes 'theduty toact as an advocatefor the grievant ' Failure todiscuss thecase with [the grievant] was not mere negligence,itwas areckless disregardof hisrights" See alsoSargent Electric Co ,209 NLRB630 (1974)40 SeeG C Exh 23 576DECISIONSOF NATIONALLABOR RELATIONS BOARDAlso indicative of the temporaries' lack of knowl-edge71 is the letter Higgins wrote' Windsor on 12 Janu-ary 1985, which stated, "I had no knowledge of a regula-tionmaking it obligatory for lab temporaries to be onstand-by for all shifts on Saturday and Sunday." (SeeG.C. Exh. 19.)The alterations in the agreement sent Fisher, includingsalutation, the first paragraph and deletion. of paragraph6, are found to be by design and intended to mislead theemployee.Windsor's explanations for the alterations arenot credited based on demeanor and inherent probabil-itiesderived from his false and misleading statements.There was no need shown for altering the addressee andfirst paragraph. Respondent did not send Fisher a coverletter indicating that the agreement was modified to re-flect it was sent to all quality control temporary. employ-ees to advise them of a change in the scheduling pro-gramas of 18 November 1981. Fisher did not learn ofthe alterations until the arbitration of her discharge. TheE-Board was incorrectly informed that such a missivewas sent and assumed that she had not received the mail-ing.This deliberate misrepresentation may have influ-enced the E-Board in this decision against Fisher and be-speaks bad faith by Windsor. These deliberate misrepre-sentationsprecluded fair consideration of the grievanceby the Company and the E-Board.An earlier misrepresentation by bothMathison andWindsor is when they told Fisher and the Company theemployees requested they be available for all six shifts onthe weekends and voted on it at a union meeting. Bothadmitted in their testimony that there was no such vote.These misrepresentations further supported the Compa-ny's position and undermined Fisher's defense.The fair consideration of Fisher's defense, as well asher preparation for both the E-Board hearing and arbi-tration proceedings were further undermined by Wind-sor's failure to inform her and the E-Board of paragraph6 of the agreement and the proposed terms of the coun-seling. Paragraph 6 of the 18 November 1981 agreementprovides:6. I understand your concern for temporary em-ployees not scheduled for the weekend being una-bailable [sic] for call under this system. It is myintent to discuss any problem in this regard withyou at the time it occurs. In the meantime, it is myunderstanding that, although you will be keepingtrack of weekend unavailability, you do not intendto count it as strictly as you do for weekday un-availability.Windsor insists he deleted the paragraph from the doc-ument he sent Fisher because he feared misunderstandingto the employee's detriment. Logan maintained the para-graph meant the Company would be more lenient re-specting excuses for unavailabilities on the weekend thanduring the week. Logan disclaims that the paragraph71Respondent's argument,that the grievancesfiled by Fisherbetokenher knowledge of the rule,is found unpersuasivefor it onlyreflects animprecise and erroneous understandingof theuse of seniority in callingtemporaries,not their obligationsto beavailablefor all six weekendshiftsevinces an intent to be more lenienton the number ofunavailabilities.This issue of contract interpretation mayvery well have induced the E-Board to take Fisher'scounselingto arbitration. The failure of Respondent togive Fisher or the E-Board a copy of the agreementprior to or during the E-Board meeting precluded con-sideration of the matter. The deletion of this paragraphalso deprived Fisher of a potentially effectiveargumentbefore the arbitrator.Windsor's claim, that his decision not to arbitrate the"mere"counselingof Fisher was based on a good-faithassessmentof the circumstances, is belied by his failureto inform Fisher and the E-Board of the terms of thecounseling.The E-Board gaveas a reasonfor its supportof Windsor's decision not to arbitrate that such a deci-sion would be subject to ridicule for bringing a counsel-ing to arbitration. The fact that the decision may havebeen basedon its assessmentof the discipline as not jeop-ardizingfuture employment was caused by Windsor'sfailure to give Fisher and the E-Board the information.The nature of the proposed discipline was unknown andunappreciated at the time the E-Board rendered its deci-sion. Fisher couldnot arguethe point for she was unin-formed.Itwas clear from the E-Board'sannouncedpositionthat it did not appreciate the potential impact of thecounselingon Fisher's future employment. Yet Windsordid nothing to disabuse Fisher or the E-Board of the in-correct assumption. As the Company pointed out, tempo-rary employees were not subjectto suspension as a disci-pline for such action was antithetical to the purpose ofthe temporary employee program. Windsor did not claimignorance of this company practice. Thus the potential ofloss of employment by Fisher based on the caution in thecounselingwas great and it is found Windsor knew andshould have appreciated and related this threat. I findthatWindsor had an affirmative duty to inform Fisherand the E-Board of the potential loss of employmentfrom one more unavailability within a 9-month period. Ifthe potential discipline was explained to her, she mighthave beenmore assiduousin her actions. Also, if the E-Board wasinformed, it might have rendered a differentdecision. SeeKing Soopers, Inc.,supra, 222 NLRB at1019, andGroves Granite,229 NLRB 56 (1977).Respondent's bad faith continued in its representationof Fisher at the arbitration. Windsor insisted that she notraise the issue of lack of knowledge and deliberately mis-informed her about the contents of the agreement to pre-clude theraisingof a potentially persuasive defense,paragraph 6. To ensure that the defense was not raised,Windsor threatened withdrawal of union representationat the arbitration.Windsor admitted that the representa-tivewould be silent. He did not explicate how a silentrepresentative could be an advocate for a member duringthe arbitration. This threatened withdrawal of represen-tation further hindered Fisher in the presentation of hisposition at the arbitration. Fisher's eventual acquiescencetoWindsor's representationof her at the arbitration wasnot alleged nor is it found to constitute a waiver of herright to fair representation.The arbitratorassumedFisher knew of the six-shift weekend availability rule, TEAMSTERS LOCAL 896 (ANHEUSER-BUSCH)denied herbackpay,and retainedthe two October 1983unavailabilities on her record. The deliberate misleadingof the disciplined and eventually discharged employee,Fisher, violates the Union's duty of fair representation.InTeamstersLocal 282 (Transit-Mix Concrete), 267NLRB 1130 (1983), the Board held at 1131 "that aunion's duty of fair representation imposes on it the dutynot to purposely keep employees uninformed or misin-formed concerning their grievances or matters affectingemployment." CitingAuto Workers Local 417 (Falcon In-dustries),244 NLRB 527 (1979). This holding was reaf-firmed recently by the Board inPaintersLocal 1310(Toledo Scale),270 NLRB 506 (1984).The Union sets forth no rational basis for its failure toinform Fisher of the negotiated agreement or its actions,which misinformed her concerning her defense to disci-plinary actions and undermining her presentation of herdefense during grievance and arbitration proceedings.There is no need to find animus related to Fisher'sunion activity to establish a breach of duty to representher fairly.PacificInternationalExpress,supra.However,there is background evidence of hostility and personalmalice held by Windsor against Fisher.72 Windsor admit-ted he tried to determine who filed the petition withLewis for contractchanges,thus bypassingWindsor,which may indicate the basis for Windsor's perfunctory,arbitrary,and bad-faithmethod of handling Fisher'sgrievance and arbitration proceedings and altering thedocument.Bottle Blowers Assn. Local 106 (Owens-Illinois),240 NLRB 324 (1979).Windsor's view of Fisher clearly tainted his handlingof her grievances and the arbitration, and his action ex-ceeded arbitrariness amounting to lack of good faith.Even though the evidence of personal animosity is cir-cumstantial, it warrants a finding of ill will based on hisbelief that Fisher was an active opponent of the originaltemporary program agreed to by the Union who vocifer-42 For example, during the 8 December step 2 grievance meeting, afterFisher raised the defense of lack of knowledge,Mathison joined the as-semblage, and Windsor, without any apparent cause, said that someonespoke Mathison's name in vain, an allegationFisherfelt constrained todenyAlso, immediately after the 8 December 1983 union meeting,Fisher askedWindsor for a copy of the minutes of the October 1981meeting of temporary employees and the just-completed union meeting.Windsor said there were no minutes of the 1981 meeting and she wouldhave to ask Batz,who was standing next to Windsor,for the other min-utesShe then asked Batz for a copy Batz replied that he worked forWindsor and if he said no, then his answer was no.Windsor did not dis-pute this testimony nor did he explain why he gave Fisher a runaroundinstead of directing Batz to provide her a copy of the minutes for the justconcluded union meeting These statements demonstrate attitudinal dispo-sitions clearly indicating vindictive disposition toward FisherFurther,Windsor's personal animosity was reflected in statements hemade to Ridosh about a meeting that occurred on 8 March 1984, whichresulted in about 10 employeesreceivingreprimands.Windsor, accordingtoRidosh's credited testimony, accused Fisher of being the ringleaderwho set up the meeting Ridosh told him it was not true and accusedWindsor of "always [wanting] to jump on Bonnie or me for problems "Windsor did not recall mentioning Fisher's name but admitted anger overthe incident and thinking Fisher "might have been the one who set upthe meeting "Finally, according to Sylwesiuk'sundisputed testimony, the rumoramong the employees was that the Union wanted to know who sent thepetition to Klare, "becausethey were verymad " Fisher's outspoken op-position to the 1981 agreement reflected in the original contract wouldmakeher aprime suspect and, as noted by Ridosh, Windsor had a tend-ency to blame Fisher577ously protested that provision by filing a petition withKlare.Bottle Blowers Assn. Local 106 (Owens-Illinois),id.It is concluded from the above that Respondent violat-ed Section 8(b)(1)(A) of the Act by refusing to fully andfairly process Fisher's grievances; failing to provide rele-vant information directly contributing to her loss of em-ployment and threat of withdrawal of representation.The General Counsel included in its brief the followingquote fromKesner v.NLRB,532 F.2d 1169 (7th Cir.1976), cert. denied 429 U.S. 1022:It is one thing for a grievant to attempt to pursuehis remedy without [union] assistance and opposedonly by one adversary. When that situation is com-pounded by two opponents, one of whom is sup-posedly his "own people," the bearing on the likeli-hood of hissuccess assumessubstantial significance.When one's own representative . . . proclaims alack of merit, it is indeed likely to bea coup de graceto the claim. [Id. at 1175.]In this case, the employee was much more disadvantagedby the willful misstatements and misrepresentations ofher assumed "advocate."In sum, it is found Respondent,LocalUnionNo. 896, International Brotherhood ofTeamsters, has engaged in unfair labor practices affectingcommerce within the meaning of Sections 8(b)(1)(A) and2(6) and (7) of the Act.CONCLUSIONS OF LAW1.Anheuser-Busch, Inc. is an employerengaged incommerce within the meaning of Section 2(2), (6), and(7) of the Act.2.Respondent, Local Union No. 896, affiliated withInternationalBrotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, is a labor orga-nization within themeaningof Section 2(5) of the Act,and at all times material herein has been the exclusiverepresentative of certain employees of the Employer forthe purposes of collective bargaining within themeaningof Section 9(a) of the Act.3.By processing Fisher's grievances in a perfunctoryand arbitrary manner, and by failing to provide Fisherpertinent information and misinforming her about con-tractual provisions and other relevant facts, Respondentacted arbitrarily and in bad faith, thereby breaching itsduty of fair representation in violation of Section8(b)(1)(A) of the Act.4.The foregoing unfair labor practices affect com-merce within the meaning of the National Labor Rela-tions Act.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices in violation of Section 8(b)(1)(A)of the Act, I recommend that it cease and desist there-from and take certain affirmative action designed to ef-fectuate the policies of the Act.Respondent, by its actions, has raised uncertaintywhether that grievance pertaining to the reprimand priorto Fisher's discharge would have been found to be meri- 578DECISIONS OF NATIONAL LABOR RELATIONS BOARDtorious and there is uncertainty whether an attempt di-rected now to proceed with the grievance would be con-sidered timely. These uncertainties are due to Respond-ent's past failure to provide full, fair, and conscientiousrepresentation; because the reprimand,which was re-duced to a counseling, was the underpinnning for herdischarge, and to find otherwise may relieve Respondentof all monetary responsibility.When, as here, the uncer-tainty has been caused by the Union's unlawful actionand when, as here, such an uncertainty requires restitu-tion for the purposes of determining monetary responsi-bility, the question is resolved in favor of the wronged,not the wrongdoer. SeeKing Soopers Inc.,supra at 1020;Laborers Local 89,230 NLRB 638 (1977). It will be pre-sumed that the grievance about the reprimand wouldhave been found to be meritorious and would have re-sulted in the removal of those unavailabilities from Fish-er's personnel record or the permitting of more than onemore unavailability before disciplinary action was taken.Thus I also recommend that Respondent ask the Compa-ny,Anheuser-Busch, Inc., to remove from its files anydocuments or references to Fisher's reprimand of 14 No-vember 1983 and her discharge on 2 May 1984 and thebasis for these actions.Because Respondent's actions also tainted the arbitra-tionproceedings,which resulted in Fisher's losing 2weeks' pay, it is assumed Fisher's grievance would havebeen found meritorious and she would have been rein-stated with backpay. The failure of the record to indicateif the backpay remedy utilized in arbitration included in-terest requires deferral of this issue to the complianceproceeding. Respondent will be required to post the ap-propriate notice.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed73ORDERThe Respondent, Local Union No. 896, affiliated withInternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America, its officers,agents, successors,and assigns, shall1.Cease and desist from(a) Failing to fully inform members in the unit it repre-sents of the changes in the collective-bargaining agree-ment it regulated with Anheuser-Busch, Inc.(b)Willfully failing to inform Bonnie Crow-Fisher andother union representatives about the terms and condi-tions of a proposed resolution of grievances.(c)Willfully misinforming Bonnie Crow-Fisher or anyother employee or entity regarding the terms and condi-tions contained in the aforesaid modification of the con-tract.(d) Interfering with, restraining, and coercing Fisher inthe arbitration of her discharge grievance by preclusion73 If no exceptions are filed as provided by Sec 102.46 ofthe Board'sRules and Regulations,the findings, conclusions,and recommendedOrdershall, asprovidedin Sec102 48 of theRules,be adopted by theBoardand allobjections to them shall be deemed waived for all pur-posesof presentation of defenses by willful misrepresentationand threat of withdrawal of representation.(e) In any like or relatedmanner restrainingor coerc-ing employeesin the exercise of the rightsguaranteedthem by Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a)Make Bonnie Crow-Fisher whole for all loss ofearningsresulting from the failure of fair representationby payment to her of a sum of money to which she isentitled as set forth in the remedy section of this deci-sion.(b)Remove from its files and ask the Employer toremove from its personnel records any references toFisher's reprimand of 18 November 1983, which was re-duced to a counseling, and her discharge of 7 May 1984.(c) Post at its offices and meeting halls copies of theattached notice marked "Appendix."74 Copies of thenotice, on forms provided by the Regional Director forRegion 20, after being signed by the Respondent's au-thorized representative, shall be posted by the Respond-ent immediately upon receiptand maintainedfor 60 con-secutive days in conspicuous places includingallplaceswhere notices to members are customarily posted. Rea-sonable steps shall be taken by the Respondent to ensurethat the notices are not altered, defaced, or covered byany other material.(d) Furnish signed copies of the notice to theRegionalDirector for Region 20 for posting by Anheuser-Busch,Inc., the employer being willing, at all locations wherenotices to employees are customarily posted.(e)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.04 If this Order is enforced by a judgment of a United States court ofappeals,the words in the notice reading "Posted by Order of theNation-alLabor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board "APPENDIXNOTICE ToMEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this notice.WE WILL NOT fail or refuse to afford any member fulland fair representation in the processing of grievances byacting arbitrarily, perfunctorily or in bad faith.WE WILL NOT fail to duly inform employees we repre-sent of changes or modifications in the collective-bar-gaining agreementswe have with Anheuser-Busch andWE WILL NOT Willfully misrepresent that such employeeswere informed of these changes.WE WILL NOT deliberately misinform our members,the Employer or other agents and representatives of the TEAMSTERS LOCAL 896 (ANHEUSER-BUSCH)Union about terms and conditions of employment con-tained inthe collective-bargaining agreement we havewith Anheuser-Busch.WE WILL NOT fail to inform our members and otherunionrepresentatives of the terms and conditions of pro-posed resolutions of grievances.WE WILL NOT in any like or related manner restrain orcoerce our members in the exercise of rights guaranteedby Section 7 of the Act.WE WILL notify her that we have removed from ourfiles,and have asked Anheuser-Busch to expunge from579its records all references to Bonita Cr iw- Fisher's repri-mand of 14 November 1983 and her discharge of 7 May1984.WE WILL make Bonita Crow-Fisher whole for thewages and other benefits she lost due to our conduct.LOCAL UNION No. 896, AFFILIATED WITHINTERNATIONALBROTHERHOODOF TEAM-STERS,CHAUFFEURS,WAREHOUSEMENAND HELPERS OF AMERICA